                Case 1:18-cv-02233-CM Document 27 Filed 12/14/18 Page 1 of 1


                                                                   Littler Mendelson, P.C.
                                                                   900 Third Avenue
                                                                   New York, NY 10022.3298




                                                                   Kevin K. Yam
                                                                   212.583.2674 direct
                                                                   212.583.9600 main
December 14, 2018                                                  kyam@littler.com




VIA ECF

Chief Judge Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, New York 10007

Re:      Hermenejildo Tepi, et al. v. The City Bakery, LLC, et al.
         Case No. 18-cv-02233

Dear Judge McMahon:

This firm represents Defendants The City Bakery, LLC, The City Bakery, Inc., and Maury Rubin
(collectively, “Defendants”) in the above-referenced action.

With Plaintiff’s consent, Defendants write this letter to inform the Court that a settlement-in-
principle has been reached. The parties respectfully request that the Court adjourn all
deadlines and/or court appearances sine die.

The parties expect to file a formal settlement agreement and a fairness letter motion for the
Court’s review within 30 days.

We thank the Court for its attention and consideration in this matter.

Sincerely,

/s/ Kevin K. Yam

Kevin K. Yam

Cc:      All Counsel of Record (Via ECF)




  littler.com
